Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 08-1489

                           GUANG ZHAO ZHANG,

                               Petitioner,

                                     v.

           ERIC H. HOLDER, JR.,* U.S. Attorney General,

                               Respondent.


           PETITION OF REVIEW OF A FINAL ORDER OF THE
                   BOARD OF IMMIGRATION APPEALS



                                  Before

           Boudin, Siler,** and Howard, Circuit Judges.


     Joshua E. Bardavid was on brief for petitioner.
     Gregory G. Katsas, Assistant Attorney General, Civil Division,
Emily Anne Radford, Assistant Director, and Molly Debusschere,
Attorney, Office of Immigration Litigation, Civil Division, were on
brief for respondent.


                              May 29, 2009




     *
      Pursuant to Fed. R. App. P. 43(c)(2), Attorney General Eric
H. Holder, Jr. has been substituted for former Attorney General
Michael B. Mukasey as the respondent.
     **
      Senior Circuit Judge of the United States Court of Appeals
for the Sixth Circuit, sitting by designation.
          SILER, Senior Circuit Judge. Petitioner Guang Zhao Zhang

seeks review of the final order of removal of the Board of

Immigration Appeals (“BIA”) denying his applications for asylum,

withholding of removal, and protection under the Convention Against

Torture (“CAT”).   He argues that the BIA erred by concluding that

he failed to demonstrate a well-founded fear of future persecution

for his religious beliefs.       For the following reasons, we deny the

petition for review.

                            I.     BACKGROUND

          Zhang, a native and citizen of the People’s Republic of

China, arrived in the United States in 2004 without valid entry

documents and was detained at the border.         In 2005, after being

charged by the Department of Homeland Security with being subject

to removal, Zhang filed an application for asylum, withholding of

removal, and protection under CAT.

          Zhang claims that he was a Protestant Christian and was

persecuted because of his religious beliefs. In China, he attended

mass with his grandmother.       Prior to 1999, she organized mass in

public places in their village.        After 1999, when the police did

not allow mass in public places, she held mass for ten to twenty

people in her home.    In 2001, the police ransacked their home while

they were away at a wedding.           Three weeks later, the police

approached their house again, but Zhang’s family left before the

police arrived.    Two months later, his grandmother and parents

                                    -2-
moved into an old house.        Zhang stayed with his uncle until he left

China in 2004.       He attended middle school for one semester before

dropping out.     His older brother and sister got jobs and moved to

other places.        His parents and siblings still live and work in

China and have not been harmed.

           The Immigration Judge (“IJ”) denied Zhang’s petition for

asylum and withholding of removal.             The IJ found that the core

element in Zhang’s claim (that he left China because of religious

persecution) was not credible because the purpose of the police

raids was not clearly shown, it seemed implausible that the family

would   flee    and    never    return    after   the   first     contact    with

authorities,    he    had   “extremely     limited   familiarity”     with   the

Christian faith, and he had not attended church for two months and

was not baptized.        The IJ also found, in the alternative, that

Zhang had not demonstrated past persecution or a well-founded fear

of future persecution in China on account of his religion for his

asylum or withholding of removal claims.             There were no arrests,

detentions, or physical injuries to Zhang or any member of his

family. There was no information on the purpose of the police raid

or any reference to an arrest warrant or official proceedings.

There was no evidence of communication between Chinese officials

and Zhang or any member of his family.

           The BIA dismissed Zhang’s appeal, adopting the IJ’s

decision   in    part.         Without    reaching   the   IJ’s    credibility


                                         -3-
determination,       it   held   that    “even   assuming   that   [Zhang]   was

credible, he has not met his burden of proving that he suffered

past persecution or that he has a well-founded fear of future

persecution” for his asylum or withholding of removal claims.                   It

noted that Zhang conceded in his appellate brief that he had not

suffered past persecution.              It also noted that Zhang remained

unharmed while living with his uncle and attending middle school;

the police raids of his home, when he was not there, were the only

harm that came to him; he does not suggest that any Chinese

officials were looking for him; and his family remains safely in

China.

                                 II.     ANALYSIS

A.   Standard of Review

            We review the BIA’s final order denying review under the

substantial evidence standard; we consider the record as a whole

and “reverse only if any reasonable adjudicator would be compelled

to conclude to the contrary.”           El-Labaki v. Mukasey, 544 F.3d 1, 4-

5 (1st Cir. 2008) (quoting 8 U.S.C. § 1252(b)(4)(B)).

B.   Asylum Claim

            To be eligible for asylum, an applicant must show that he

is a “refugee,” which includes any person that is unable or

unwilling to return to his home country because of a well-founded

fear   of   future    persecution       based    on   religion.    8   U.S.C.    §

1101(a)(42)(A).       To be well-founded, fear must be subjectively


                                         -4-
genuine and objectively reasonable .              Toloza-Jiminez v. Gonzales,

457   F.3d    155,    161   (1st   Cir.    2005).     A   fear   is   objectively

reasonable if “a reasonable person in the asylum applicant’s

circumstances would fear persecution.”               Aguilar-Solis v. INS, 168

F.3d 565, 572 (1st Cir. 1999).

              Zhang did not establish that he had a well-founded fear

of future persecution.         He did not show that he would be targeted

personally if returned to China; he had no personal encounter with

the police; there was no evidence that the police were looking for

him; he lived with his uncle for three years and went to school for

one semester without harm; and his parents, older brother, and

older sister still live and work in China and have not been harmed.

See Khem v. Ashcroft, 342 F.3d 51, 54 (1st Cir. 2003).                 He also did

not show that there was a pattern or practice of persecution of

persons in similar circumstances in China.                 See id. at 54 n.2.

According to the United States State Department 2005 Report on

China, although the government’s religious tolerance varies greatly

in China, Protestantism is one of the five officially recognized

religions and is rapidly growing.               There is also no evidence that

Zhang’s      former   church   opposed      registration    with      the   Chinese

government, that similarly situated Christians were prohibited from

worshiping in registered churches, or that Zhang was a member of a

group subject to a pattern or practice of persecution.                 In sum, the




                                          -5-
record, considered as a whole, does not compel the conclusion that

Zhang has a well-founded fear of future persecution.

C.   Withholding of Removal

           To be eligible for withholding of removal, an applicant

must establish that it is “more likely than not” that his “life or

freedom would be threatened” in his home country because of a

statutorily   protected   ground   such   as   religion.   8   U.S.C.   §

1231(b)(3); 8 C.F.R. § 1208.16(b)(1).          The burden of proof for

withholding of removal is more stringent than that for asylum.

Rodriguez-Ramirez v. Ashcroft, 398 F.3d 120, 123 (1st Cir. 2005).

Because Zhang failed to meet the burden of proof for his asylum

claim, he necessarily failed to meet the higher burden of proof for

withholding of removal.

D.   Convention Against Torture Claim

           Although Zhang applied for protection under the CAT, he

devoted his appellate brief exclusively to whether he established

past persecution or a well-founded fear of future persecution.

Because he “failed to develop any argument supporting . . . his

claim for protection under CAT,” we deem this claim abandoned or

waived.   Nikijuluw v. Gonzales, 427 F.3d 115, 120 n. 3 (1st Cir.

2005).    Moreover, because Zhang failed to raise his CAT claim at

the hearing before the IJ or argue error in the denial of his CAT

claim before the BIA, we lack jurisdiction to consider it.          See

Bollanos v. Gonzales, 461 F.3d 82, 87 (1st Cir. 2006).


                                   -6-
                         III.   CONCLUSION

          For the foregoing reasons, Zhang’s petition for review is

denied.




                                -7-